Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/18/2022, in which claims 1-2, 4-5, 13-15, 19-22 were amended, claims 6 and 9 were cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-11, 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al. (US Pub. 20120211837) in view of Bae et al. (US Pat. 7956386), Koo (US Pub. 20090090996) and Pethe et al. (US Pub. 20140077305).
Regarding claims 1, 3, 5, 21, Baars et al. discloses in Fig. 2t, Fig. 2v a device, comprising: 
a plurality of first conductive features [gates 260A-260F] disposed over a substrate [202A][paragraph [0043], [0061]]; 
a plurality of spacers [264] disposed on sidewalls of the first conductive features [gates 260A-260F], respectively [paragraph [0043], [0061]];
a plurality of second conductive features [251 and 252] disposed in the substrate [paragraph [0044], [0051], [0061]]; 
a plurality of first metal plugs [225] disposed over the second conductive feature [251 and 252], respectively [paragraph [0055], [0061], [0067]];
a plurality of second metal plugs [226A and 226B] disposed over the first conductive features [gates 260A-260F] and over the first metal plugs [225], respectively, wherein a first one of the second metal plugs [226B interconnect portion connecting to gate electrode 260E] is disposed directly above a first one of the first conductive features [gate 260E], a second one of the second metal plugs [226A] is disposed directly above a first one of the first metal plugs [plug 225 adjacent to the right of gate 260E];
a first dielectric layer [221] disposed over the substrate [202A] between the first conductive features [260] and the first metal plugs [225][paragraph [0043]]; and 
a second dielectric layer [223B and 223] disposed over the first dielectric layer [221], wherein the first one of the first conductive features [gate 260E] is disposed between the first one of the first metal plugs [plug 225 adjacent to the right of gate 260E] and  a second one of the first metal plugs [plug 225 adjacent to the left of gate 260E], such that the first one of the first conductive features [gate 260E] is disposed directly adjacent to a first one of the spacers [spacers 264 of gate 260E], the second one of the first metal plugs [plug 225 adjacent to the left of gate 260E] is disposed directly adjacent to a first portion of the first dielectric layer [221], and the first one of the spacers [spacers 264 of gate 260E] is disposed directly adjacent to the first portion of the first dielectric layer [221], and wherein none of the second metal plugs [226A and 226B] extends vertically to second one of the first metal plugs [plug 225 adjacent to the left of gate 260E] or to a second one of the first conductive features [gate 260B, 260C or 260D].

    PNG
    media_image1.png
    520
    768
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    595
    593
    media_image2.png
    Greyscale

Baars et al. fails to disclose
a plurality of first hard masks disposed over the first conductive features, respectively;
a plurality of second hard masks disposed over the first metal plugs, respectively; wherein a first one of the second metal plugs vertically extends through a first one of the first hard masks, a second one of the second metal plugs vertically extends through a first one of the second hard masks, wherein the first one of the first hard masks surrounds opposite sides of a lower portion of the first one of the second metal plugs in a cross-sectional side view, and wherein bottom surfaces of the first one of the second hard masks are co-planar with a bottom surface of the second one of the second metal plugs; 
the second dielectric layer disposed over the first hard masks, and over the second hard masks, wherein a bottom surface of the second dielectric layer is in contact with an entire upper surface of a second one of the first hard masks and with an entire upper surface of a second one of the second hard masks, wherein the second one of the second hard masks is disposed directly over a second one of the first metal plugs, and wherein none of the second metal plugs extends vertically through the second one of the first hard masks or the second one of the second hard masks;
wherein the first hard masks and the second hard masks include different types of dielectric materials; 
wherein the first one of the first hard masks is in direct physical contact with one of the spacers;
wherein the first one of the second hard mask surrounds opposite sides of a lower portion of the second one of the second metal plugs in the cross-sectional side view.
Koo discloses in Fig. 2D, Fig. 3
 a plurality of first hard masks disposed over the first conductive features [gate], respectively;
wherein a first one of the second metal plugs vertically extends through a first one of the first hard masks,
wherein the first one of the first hard masks surrounds opposite sides of a lower portion of the first one of the second metal plugs in a cross-sectional side view,
the second dielectric layer [231 or 331] disposed over the first hard masks,
wherein a bottom surface of the second dielectric layer [231 or 331] is in contact with an entire upper surface of a second one of the first hard masks;
 wherein none of the second metal plugs extends vertically through the second one of the first hard masks;
wherein the first one of the first hard masks is in direct physical contact with one of the spacers [213];

    PNG
    media_image3.png
    525
    783
    media_image3.png
    Greyscale

Bae et al. discloses in Fig. 9 and Fig. 11, columns 13-15
a plurality of second hard masks [226 and 220] disposed over the first metal plugs [218 and 224], respectively [Fig. 9]; 
the second one of the second metal plugs [114 or 234] vertically extends through a first one [108 or 220] of the second hard masks;
wherein bottom surfaces of the first one of the second hard masks [108 or 226] are co-planar with a bottom surface of the second one of the second metal plugs [114 or 234][Bae et al. discloses in column 8, lines 48-50 that “the second insulation layer 110 and the preliminary capping layer pattern 108 may then be partially etched until the first contact plug 106 is exposed. As a result of the partial etching, a second opening 112 may be formed through the second insulation layer 110 and the preliminary capping layer pattern 108.” Thus, in a case where the second insulation layer and the preliminary capping layer pattern is partially etched until the first contact plug is exposed, bottom surfaces of the first one of the second hard masks are co-planar with a bottom surface of the second one of the second metal plugs]; 
the second dielectric layer [230] disposed over the second hard masks [220 and 226], the bottom surface of the second dielectric layer [230] is in contact with an entire upper surface of a second one [226] of the second hard masks;
wherein the second one [226] of the second hard masks is disposed directly over a second one of the first metal plugs, and wherein none of the second metal plugs [234] extends vertically through the second one [226] of the second hard masks;
wherein the first one of the second hard mask [220] surrounds opposite sides of a lower portion of the second one of the second metal plugs [234] in the cross-sectional side view.
Pethe et al. discloses in Fig. 3B, Fig. 3F, paragraph [0050]-[0058]
wherein the first hard masks [322] and the second hard masks [324] include different types of dielectric materials.
Pethe et al. additionally discloses
the second one [341A] of the second metal plugs vertically extends through a first one [324] of the second hard masks;
wherein bottom surfaces of the first one of the second hard masks [324] are co-planar with a bottom surface of the second one [341A] of the second metal plugs; 
the second dielectric layer [330] the first hard masks [322], and over the second hard masks [324], the bottom surface of the second dielectric layer [330] is in contact with an upper surface of a second one [324 formed on 311B] of the second hard masks;
wherein none of the second metal plugs [341A and 342A] extends vertically through the second one [324 formed on 311B] of the second hard masks;
wherein the first one of the first hard masks [322] is in direct physical contact with one of the spacers [320];
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Koo et al., Bae et al. and Pethe et al. into the method of Baars et al. to include a plurality of first hard masks disposed over the first conductive features, respectively; a plurality of second hard masks disposed over the first metal plugs, respectively; wherein a first one of the second metal plugs vertically extends through a first one of the first hard masks, a second one of the second metal plugs vertically extends through a first one of the second hard masks, wherein the first one of the first hard masks surrounds opposite sides of a lower portion of the first one of the second metal plugs in a cross-sectional side view, and wherein bottom surfaces of the first one of the second hard masks are co-planar with a bottom surface of the second one of the second metal plugs; the second dielectric layer disposed over the first hard masks, and over the second hard masks, wherein a bottom surface of the second dielectric layer is in contact with an entire upper surface of a second one of the first hard masks and with an entire upper surface of a second one of the second hard masks, wherein the second one of the second hard masks is disposed directly over a second one of the first metal plugs, and wherein none of the second metal plugs extends vertically through the second one of the first hard masks or the second one of the second hard masks; wherein the first hard masks and the second hard masks include different types of dielectric materials; wherein the first one of the first hard masks is in direct physical contact with one of the spacers; wherein the first one of the second hard mask surrounds opposite sides of a lower portion of the second one of the second metal plugs in the cross-sectional side view. The ordinary artisan would have been motivated to modify Baars et al. in the above manner for the purpose of preventing chemicals from permeating into the first contact plug during subsequent processes, improving a contact between the first contact plug and the second contact plug so that a contact failure between contact plugs may be prevented [column 6, lines 20-30 of Bae et al.]; providing trench contact insulating cap layer having etch selectivity with gate cap layer to protect the contact plug during the etching of the gate cap [paragraph [0055]-[0057] of Pethe et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).    

Regarding claims 2 and 4, Baars et al. discloses in Fig. 2h, Fig. 2t
wherein: the first conductive feature [260] each includes a gate structure; and the second conductive feature [251 and 252] each includes a source/drain;
and the first portion of the first dielectric layer [221] is disposed directly over at least the source/drain [252] of at least one of the second conductive features;
wherein an uppermost surface of one of the first one of the first metal plugs [225] is co-planar with a bottommost surface of the second one of the second metal plugs [226A].

Regarding claim 7, Pethe discloses in paragraph [0062] wherein the first dielectric layer [320], the first hard masks [322], and the second hard masks [324] include different types of dielectric materials.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Pethe into the method of Baars et al. to include wherein the first dielectric layer, the first hard masks, and the second hard masks include different types of dielectric materials. The ordinary artisan would have been motivated to modify Baars et al. in the above manner for the purpose of achieving etch selectivity to hinder unwanted degradation of the first dielectric layer during the subsequent etching of the first and second hard mask [paragraph [0062] of Pethe].

Regarding claim 8, Bae et al. discloses in Fig. 4, Fig. 6 
wherein the first dielectric layer [102], and the second hard masks [108] have substantially co-planar upper surfaces.
Pethe discloses in Fig. 3B 
wherein the first dielectric layer [320], the first hard mask [322], and the second hard mask [324] have substantially co-planar upper surfaces.
	Consequently, the combination of Baars et al., Bae et al., and Pethe discloses limitations of claim 8.

Regarding claim 10, Baars et al. discloses in Fig. 2t, Fig. 2v
 wherein the second metal plugs [226A and 226B] each vertically extend through the second dielectric layer [223B and 223] and are separated from one another by the second dielectric layer [223B and 223].

Regarding claim 11, Pethe et al. discloses in Fig. 3B
wherein the first metal plugs [311A, 311B] and the first conductive features [308A, 308C] have substantially similar heights. 
Consequently, the combination of Pethe, Baars et al. suggests limitations of claim 11.

Regarding claims 13, 14 and 16, Baars et al. discloses in Fig. 2t, Fig. 2v a device, comprising: 
a plurality of gates [gates 260A-260F] located over a substrate [202A][paragraph [0043], [0061]]; 
a plurality of gate spacers [264] located on sidewalls of the gates [gates 260A-260F], respectively [paragraph [0043], [0061]];
 a plurality of source/drains [251 and 252] located in the substrate [paragraph [0044], [0051], [0061]]; 
a plurality of first metal plugs [225] located over the source/drains [251 and 252], respectively [paragraph [0055], [0061], [0067]];
a first dielectric layer [221] located over the substrate [202A] and separating the first metal plugs [225] and the gates [260][paragraph [0043]]; 
a second dielectric layer [223B and 223] located over the first dielectric layer [221]; and 
a plurality of second metal plugs [226A and 226B] located over at least a first one of the gates [gates 260A-260F] and over a first one of the first metal plugs [225], respectively, 
wherein: 
the first one of the second metal plugs [226B interconnect portion connecting to gate electrode 260E] is located directly above a first one of the gates [gate 260E]; 
a second one of the second metal plugs [226A] is disposed directly above a first one of the first metal plugs [plug 225 adjacent to the right of gate 260E]; and 
the first one of the gates [gate 260E] is disposed between the first one of the first metal plugs [plug 225 adjacent to the right of gate 260E] and the second one of the first metal plugs [plug 225 adjacent to the left of gate 260E], such that the first one of the gates [gate 260E] is disposed directly adjacent to a first one of the gate spacers [spacers 264 of gate 260E], the second one of the first metal plugs [plug 225 adjacent to the left of gate 260E] is disposed directly adjacent to a first portion of the first dielectric layer [221], and the first one of the gate spacers [spacers 264 of gate 260E]  is disposed directly adjacent to the first portion of the first dielectric layer [221].

    PNG
    media_image1.png
    520
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    593
    media_image2.png
    Greyscale
Baars et al. fails to disclose 
a plurality of first hard masks located over the gates, respectively; 
a plurality of second hard masks located over the first metal plugs, respectively;
wherein a first one of the first hard masks is in contact with opposite side surfaces of a lower portion of the first one of the second metal plugs in a cross-sectional side view;
wherein:
the first one of the second metal plugs vertically extends through the first one of the first hard masks;
the second one of the second metal plugs vertically extends through a first one of the second hard masks;
bottom surfaces of the first one of the second hard masks are co-planar with a bottom surface of the second one of the second metal plugs;
a bottom surface of the second dielectric layer is in contact with an entire upper surface of a second one of the first hard masks and with an entire upper surface of a second one of the second hard masks;
the second one of the second hard masks is located directly over a second one of the first metal plugs; 
wherein the first hard masks are located between the gate spacers and the second metal plugs;
wherein: the first hard masks and the first dielectric layer have different material compositions; and the first hard masks and the second dielectric layer have different material compositions.
Koo et al. discloses in Fig. 2D, Fig. 3
a plurality of first hard masks located over the gates, respectively; 
wherein a first one of the first hard masks is in contact with opposite side surfaces of a lower portion of the first one of the second metal plugs in a cross-sectional side view;
the first one of the second metal plugs vertically extends through the first one of the first hard masks;

the second dielectric layer [231 or 331] disposed over the first hard masks,
wherein a bottom surface of the second dielectric layer [231 or 331] is in contact with an entire upper surface of a second one of the first hard masks;
wherein the first hard masks are located between the gate spacers and the second metal plugs;

    PNG
    media_image3.png
    525
    783
    media_image3.png
    Greyscale

Bae et al. discloses in Fig. 9 and Fig. 11, columns 13-15
a plurality of second hard masks [226 and 220] disposed over the first metal plugs [218 and 224], respectively [Fig. 9]; 
the second one of the second metal plugs [114 or 234] vertically extends through a first one [108 or 220] of the second hard masks;
wherein bottom surfaces of the first one of the second hard masks [108 or 220] are co-planar with a bottom surface of the second one of the second metal plugs [114 or 234][Bae et al. discloses in column 8, lines 48-50 that “the second insulation layer 110 and the preliminary capping layer pattern 108 may then be partially etched until the first contact plug 106 is exposed. As a result of the partial etching, a second opening 112 may be formed through the second insulation layer 110 and the preliminary capping layer pattern 108.” Thus, in a case where the second insulation layer and the preliminary capping layer pattern is partially etched until the first contact plug is exposed, bottom surfaces of the first one of the second hard masks are co-planar with a bottom surface of the second one of the second metal plugs]; 
the bottom surface of the second dielectric layer [230] is in contact with an entire upper surface of a second one [226] of the second hard masks;
Pethe discloses in Fig. 3B, paragraph [0055]-[0057]
wherein: the first hard mask [322] and the first dielectric layer [320] have different material compositions; and 
the first hard mask [322] and the second dielectric layer [330] have different material compositions.
Pethe et al. also discloses in Fig. 3B, Fig. 3F, paragraph [0050]-[0058]
the second one [341A] of the second metal plugs vertically extends through a first one [324] of the second hard masks;
wherein bottom surfaces of the first one of the second hard masks [324] are co-planar with a bottom surface of the second one [341A] of the second metal plugs; 
the second dielectric layer [330] disposed over the second hard masks [324], the bottom surface of the second dielectric layer [330] is in contact with an upper surface of a second one [324 formed on 311B] of the second hard masks;
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Koo et al., Bae et al. and Pethe et al. into the method of Baars et al. to include a plurality of first hard masks located over the gates, respectively; a plurality of second hard masks located over the first metal plugs, respectively; wherein a first one of the first hard masks is in contact with opposite side surfaces of a lower portion of the first one of the second metal plugs in a cross-sectional side view; wherein: the first one of the second metal plugs vertically extends through the first one of the first hard masks; the second one of the second metal plugs vertically extends through a first one of the second hard masks; bottom surfaces of the first one of the second hard masks are co-planar with a bottom surface of the second one of the second metal plugs; a bottom surface of the second dielectric layer is in contact with an entire upper surface of a second one of the first hard masks and with an entire upper surface of a second one of the second hard masks; the second one of the second hard masks is located directly over a second one of the first metal plugs; wherein the first hard masks are located between the gate spacers and the second metal plugs; wherein: the first hard masks and the first dielectric layer have different material compositions; and the first hard masks and the second dielectric layer have different material compositions. The ordinary artisan would have been motivated to modify Baars et al. in the above manner for the purpose of preventing chemicals from permeating into the first contact plug during subsequent processes, improving a contact between the first contact plug and the second contact plug so that a contact failure between contact plugs may be prevented [column 6, lines 20-30 of Bae et al.]; providing trench contact insulating cap layer having etch selectivity with gate cap layer to protect the contact plug during the etching of the gate cap [paragraph [0055]-[0057] of Pethe et al.]; and achieving etch selectivity to hinder unwanted degradation of the first dielectric layer and the second dielectric layer during the subsequent etching of the first hard mask [paragraph [0062] of Pethe]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).    

Regarding claim 15, Pethe discloses in Fig. 3B and Fig. 3F 
wherein the first dielectric layer [323], the first hard masks [322], the second hard masks [324], and the gate spacers [320] have substantially co-planar upper surfaces.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Pethe into the method of Baars et al. to include wherein the first dielectric layer, the first hard mask, the second hard mask, and the gate spacers have substantially co-planar upper surfaces. The ordinary artisan would have been motivated to modify Baars et al. in the manner set forth above for providing suitable configuration of the first dielectric layer, the first hard mask, the second hard mask, and the gate spacers to provide a planar surface for subsequent processes. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 17, Baars et al. discloses in paragraph [0061] 
wherein the gates each includes a metal-containing gate electrode [267].

Regarding claim 18, Pethe et al. discloses in Fig. 3B
wherein the first metal plugs [311A, 311B] and the gates [308A, 308C] have substantially similar heights. 
Consequently, the combination of Pethe, Baars et al. suggests limitations of claim 18.

Regarding claims 19-20, Baars et al. discloses in Fig. 2t, Fig. 2v a device, comprising: 
a first gate [260E] and a second gate [260D] each formed over a substrate [202A] ][paragraph [0043], [0061]]; 
a plurality of gate spacers [264] formed on side surfaces of the first gate [260E] and the second gate [260D] [paragraph [0043], [0061]];
a first source/drain [251 and 252 adjacent to the right of gate 260E] and a second source/drain [251 and 252 adjacent to the left of gate 260E] each located in the substrate [202A] [paragraph [0044], [0051], [0061]]; 
a plurality of first metal plugs [225] formed over the first source/drain [251 and 252 adjacent to the right of gate 260E] and the second source/drain [251 and 252 adjacent to the left of gate 260E] [paragraph [0055], [0061], [0067]]; 
a plurality of second metal plugs [226A and 226B], wherein a first one of the second metal plugs [226B interconnect portion connecting to gate electrode 260E] is aligned with the first gate [260E], wherein a second one of the second metal plugs [226A] is aligned with the first source/drain, and wherein none of the second metal plugs [226A and 226B] is formed over the second gate [260D] or the second source/drain [251 and 252 adjacent to the left of gate 260E]; 
a first dielectric layer [221] located over the substrate [202A][paragraph [0043]]; and 
a second dielectric layer [223B and 223] formed over the first dielectric layer [221]; and
the first gate [260E] is disposed between the first one of the first metal plugs [plug 225 adjacent to the right of gate 260E] and the second one of the first metal plugs [plug 225 adjacent to the left of gate 260E], such that the first gate [260E] is disposed directly adjacent to a first one of the gate spacers[spacers 264 of gate 260E], the second one of the first metal plugs [plug 225 adjacent to the left of gate 260E] is disposed directly adjacent to a first portion of the first dielectric layer [221], and the first one of the gate spacers [spacers 264 of gate 260E]  is disposed directly adjacent to the first portion of the first dielectric layer [221];
wherein the first dielectric layer [221] separates the first metal plugs [225] from the gate spacers [246]; and 
wherein the second dielectric layer [223B and 223] separates the second metal plugs [226A and 226B] from each other.

    PNG
    media_image4.png
    519
    768
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    595
    593
    media_image2.png
    Greyscale
Baars et al. fails to disclose 
a plurality of first hard masks formed over the first gate and the second gate; 
a plurality of second hard masks formed over the first metal plugs; 
wherein the first one of the second metal plugs extends vertically through a first one of the first hard masks that is formed over the first gate, wherein the first one of the first hard masks surrounds opposite side surfaces of a bottom portion of the first one of the second metal plugs in a cross-sectional side view;
wherein the second one of the second metal plugs extends vertically through a first one of the second hard masks that is formed over a first one of the first metal plugs that is formed over the first source/drain;
wherein: 
bottom surfaces of the first one of the second hard masks are co-planar with a bottom surface of the second one of the second metal plugs; 
a bottom surface of the second dielectric layer is in contact with an entire upper surface of a second one of the first hard masks and with an entire upper surface of a second one of the second hard mask;
the second one of the second hard masks is located directly over a second one of the first metal plugs.
Koo discloses in Fig. 2D, Fig. 3
a plurality of first hard masks formed over the first gate and the second gate; 
wherein the first one of the second metal plugs extends vertically through a first one of the first hard masks that is formed over the first gate, wherein the first one of the first hard masks surrounds opposite side surfaces of a bottom portion of the first one of the second metal plugs in a cross-sectional side view;
wherein a bottom surface of the second dielectric layer [231 or 331] is in contact with an entire upper surface of a second one of the first hard masks.

    PNG
    media_image5.png
    525
    783
    media_image5.png
    Greyscale

Bae et al. discloses in Fig. 9 and Fig. 11, columns 13-15
a plurality of second hard masks [226 and 220] disposed over the first metal plugs [218 and 224], respectively [Fig. 9]; 
wherein the second one of the second metal plugs [114 or 234] extends vertically through a first one [108 or 220] of the second hard masks that is formed over one [214] of the first metal plugs that is formed over the first source/drain [210a];
wherein bottom surfaces of the first one of the second hard masks [108 or 226] are co-planar with a bottom surface of the second one of the second metal plugs [114 or 234][Bae et al. discloses in column 8, lines 48-50 that “the second insulation layer 110 and the preliminary capping layer pattern 108 may then be partially etched until the first contact plug 106 is exposed. As a result of the partial etching, a second opening 112 may be formed through the second insulation layer 110 and the preliminary capping layer pattern 108.” Thus, in a case where the second insulation layer and the preliminary capping layer pattern is partially etched until the first contact plug is exposed, bottom surfaces of the first one of the second hard masks are co-planar with a bottom surface of the second one of the second metal plugs]; 
the bottom surface of the second dielectric layer [230] is in contact with an entire upper surface of a second one [226] of the second hard masks;
Pethe et al. also discloses in Fig. 3B, Fig. 3F, paragraph [0050]-[0058]
a plurality of second hard masks [324] disposed over the first metal plugs, respectively
the second one [341A] of the second metal plugs vertically extends through a first one [324] of the second hard masks;
wherein bottom surfaces of the first one of the second hard masks [324] are co-planar with a bottom surface of the second one [341A] of the second metal plugs; 
the second dielectric layer [330] disposed over the second hard masks [324], the bottom surface of the second dielectric layer [330] is in contact with an upper surface of a second one [324 formed on 311B] of the second hard masks.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Koo, Bae et al. and Pethe et al. into the method of Baars et al. to include a plurality of first hard masks formed over the first gate and the second gate; a plurality of second hard masks formed over the first metal plugs; wherein the first one of the second metal plugs extends vertically through a first one of the first hard masks that is formed over the first gate, wherein the first one of the first hard masks surrounds opposite side surfaces of a bottom portion of the first one of the second metal plugs in a cross-sectional side view; wherein the second one of the second metal plugs extends vertically through a first one of the second hard masks that is formed over a first one of the first metal plugs that is formed over the first source/drain; wherein: bottom surfaces of the first one of the second hard masks are co-planar with a bottom surface of the second one of the second metal plugs; a bottom surface of the second dielectric layer is in contact with an entire upper surface of a second one of the first hard masks and with an entire upper surface of a second one of the second hard mask; the second one of the second hard masks is located directly over a second one of the first metal plugs. The ordinary artisan would have been motivated to modify Baars et al. in the above manner for the purpose of preventing chemicals from permeating into the first contact plug during subsequent processes, improving a contact between the first contact plug and the second contact plug so that a contact failure between contact plugs may be prevented [column 6, lines 20-30 of Bae et al.]; providing trench contact insulating cap layer having etch selectivity with gate cap layer to protect the contact plug during the etching of the gate cap [paragraph [0055]-[0057] of Pethe et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).    

Regarding claim 22, Baars et al. discloses in Fig. 2r, Fig. 2s, Fig. 2t, Fig. 2v 
wherein the plurality of the second metal plugs [226A and 226B] are kept electrically isolated from one another and have co-planar upper surfaces.
Pethe discloses wherein the plurality of the second metal plugs have co-planar upper surfaces.
Koo discloses the plurality of the second metal plugs are kept electrically isolated from one another and have co-planar upper surfaces
Consequently, the combination of Baars et al., Koo and Pethe discloses limitation of claim 22.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baars et al. (US Pub. 20120211837) in view of Bae et al. (US Pat. 7956386), Koo et al. (US Pub. 20090090996) and Pethe et al. (US Pub. 20140077305) as applied to claim 11 above and further in view of Matsubara et al. (US Pub. 20090159978).
Regarding claim 12, Baars et al. fails to disclose 
wherein: the first one of the second metal plugs is wider than the second one of the second metal plugs.
Matsubara et al. discloses in Fig. 1, Fig. 8B
wherein: the first one of the second metal plugs [186 formed on gate structure 214] is wider than the second one of the second metal plugs [186 formed on 134].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Matsubara et al. into the method of Baars et al. to include wherein: the first one of the second metal plugs is wider than the second one of the second metal plugs. The ordinary artisan would have been motivated to modify Baars et al. in the above manner for the purpose of providing a suitable width of the first one of the second metal plugs with respect to a width of the second one of the second metal plugs. 
Further, one of ordinary skill in the art would have recognized the finite number of predictable solutions for the width of the first one of the second metal plugs with respect to that of the second one of the second metal plugs: the first one of the second metal plugs is wider than or narrower than or same width as the second one of the second metal plugs. Absent unexpected results, it would have been obvious to try different widths for the first one of the second metal plugs and the second one of the second metal plugs to provide desired electrical connections to the desired first metal plug and the desired first conductive feature.

Response to Arguments
Applicant’s arguments with respect to claims 1-5,7-8,10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822